Case 2:18-cv-02267-SJO-FFM Document 35 Filed 07/12/19 Page 1 of 3 Page ID #:344



 1   CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2   Raymond Ballister Jr., Esq., SBN 111282
     Phyl Grace, Esq., SBN 171771
 3   Dennis Price, Esq., SBN 279082
     Christopher A. Seabock, Esq., SBN 279640
 4   Mail: PO Box 262490
     San Diego, CA 92196-2490
 5   Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
 6   (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
 7
     Attorneys for Plaintiff
 8
 9
10
                                        UNITED STATES DISTRICT COURT
11
                                        CENTRAL DISTRICT OF CALIFORNIA
12
13
     Chris Langer,                                  )   Case No.: 2:18-cv-02267-SJO-FFM
14             Plaintiff,                           )
                                                    )   PLAINTIFF’S PRETRIAL DISCLOSURES
15      v.
                                                    )
16   Colorado Professional Building,                )   Pretrial Conference: August 5, 2019
     LLC, a California Limited Liability
17   Company;                                       )   Time: 9:00 a.m.
     I & G Pharmacy, Inc., a California             )
18   Corporation; and Does 1-10,
                                                    )    Complaint Filed: March 20, 2018
19             Defendants.                          )    Trial Date: August 13, 2019
                                                    )
20
                                                    )    Honorable Judge S. James Otero
21                                                  )
22
23           Pursuant to FRCP 26(a)(3) and Local Rules 16-2.3 and 16-2.4, the plaintiff hereby
     submits his Pretrial Disclosures. Plaintiff reserves the right to revise, withdraw, amend or
24
25   modify and/or supplement these disclosures should new information become available.

26
27
28

                                                        1

     Plaintiff’s Pretrial Disclosures                                  Case #: 2:18-cv-02267-SJO-FFM
Case 2:18-cv-02267-SJO-FFM Document 35 Filed 07/12/19 Page 2 of 3 Page ID #:345



 1   1.      WITNESSES PLAINTIFF EXPECTS TO PRESENT
 2           Chris Langer – Through Plaintiff’s Counsel
 3           Evens Louis – Through Plaintiff’s Counsel
 4           Corey Taylor – Through Plaintiff’s Counsel
 5           Janis Kent – Stepping Thru Accessibility
 6                        3553 Atlantic Ave #575
                          Long Beach, CA 90807
 7                        T 562-426-9363
 8
 9   2.      WITNESSES PLAINTIFF EXPECTS TO PRESENT BY DEPOSITION

10           None at this time.

11
12   3       EXHIBITS PLAINTIFF EXPECTS TO OFFER

13        • Plaintiff’s Complaint;

14        • Defendants’ Answer;

15        • Photographs of the I & G Pharmacy, taken by Evens Louis on March 15, 2018 ;

16        • Photographs of the I & G Pharmacy, taken by Corey Taylor on March 7, 2019;

17        • Copy of Report by Janis Kent of inspection of the I & G Pharmacy, dated May 1, 2019;

18        • Plaintiff’s Requests For Admission, Set One, propounded on Defendant Colorado

19             Professional Building, LLC on December 3, 2018, and associated Responses;

20        • Plaintiff’s Requests For Production of Documents, Set Two, propounded on Defendant

21             Colorado Professional Building, LLC on January 22, 2019, and associated Verified

22             Responses;

23        • Plaintiff’s       Special Interrogatories, Set Two, propounded on Defendant Colorado

24             Professional Building, LLC on January 22, 2019, and associated Verified Responses;

25        • Plaintiff’s Requests For Admission, Set One, propounded on Defendant I & G Pharmacy,

26             Inc. on December 3, 2018, and associated Responses;

27        • Plaintiff’s Requests For Production of Documents, Set Two, propounded on Defendant I

28             & G Pharmacy, Inc. on January 22, 2019, and associated Verified Responses;

                                                     2

     Plaintiff’s Pretrial Disclosures                                Case #: 2:18-cv-02267-SJO-FFM
Case 2:18-cv-02267-SJO-FFM Document 35 Filed 07/12/19 Page 3 of 3 Page ID #:346



 1        • Plaintiff’s Special Interrogatories, Set Two, propounded on Defendant I & G Pharmacy,
 2             Inc. on January 22, 2019, and associated Verified Responses.
 3        • Copies of photographs of the I & G Pharmacy, provided by Defendants.
 4
 5           Plaintiff reserves the right to revise, withdraw and/or to supplement these Pretrial
 6   Disclosures as necessary and produce additional witness and exhibits who may be relevant to
 7   this case as they become known during the course of this litigation and as permitted by
 8   Fed.R.Civ.P. 26(e).
 9
10
11   Dated: July 12, 2019                       CENTER FOR DISABILITY ACCESS
12
13                                              By: /s/ Christopher A. Seabock
14                                              CHRISTOPHER A. SEABOCK
                                                Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3

     Plaintiff’s Pretrial Disclosures                               Case #: 2:18-cv-02267-SJO-FFM
